FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of a Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 Commission File Number: 001-13928 Royal Bank of Canada (Exact name of registrant as specified in its charter) 200 Bay Street Royal Bank Plaza Toronto, Ontario Canada M5J 2J5 Attention: Vice-President & Corporate Secretary 1 Place Ville Marie Montreal, Quebec Canada H3C 3A9 Attention: Vice-President & Corporate Secretary (Address of registrant’s principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F o Form40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): o INCORPORATION BY REFERENCE This Report on Form6-K and the exhibit hereto are incorporated by reference as exhibits to Royal Bank of Canada’s Registration Statement on FormF-3 which was originally filed with the Securities and Exchange Commission on January 21, 2011 (File No.333-171806). EXHIBITS Exhibit Description of Exhibit Distribution Agreement, dated January 28, 2011, between Royal Bank of Canada and the Agents party thereto Calculation Agency Agreement, dated January 28, 2011, between Royal Bank of Canada and RBC Capital Markets, LLC Exchange Rate Agency Agreement, dated January 28, 2011, between Royal Bank of Canada and RBC Capital Markets, LLC Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROYAL BANK OF CANADA By: /S/ James Salem Name: Title: James Salem Senior Vice-President and Treasurer Date: January 28, 2011
